FILED
                                                                  MAY 14, 2020
                                                          In the Office of the Clerk of Court
                                                         WA State Court of Appeals, Division III



         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

 LEONARD G. ELLERBROEK,                      )
                                             )        No. 36563-8-III
                     Respondent,             )
                                             )
       v.                                    )
                                             )
 CHS INC,                                    )        OPINION PUBLISHED IN PART
                                             )
                     Appellant.              )

      KORSMO, J. — An employer challenges the statutory penalty imposed after it was

required to make payments while its motion to stay the payment obligation was pending.

We affirm.

                              PROCEDURAL HISTORY

      Respondent Leonard Ellerbroek injured his left hand while working as a propane

delivery driver for appellant CHS, Inc., on March 27, 2013. The Department of Labor

and Industries (DLI) allowed his claim for workers’ compensation benefits.

      Ellerbroek underwent surgery on his left thumb February 3, 2014. He returned to

work and performed office tasks, but had difficulty doing the job and took time off. CHS

later offered him a laborer position, which he declined. CHS terminated Ellerbroek’s

worker’s compensation benefit on October 8, 2014, and terminated his employment

November 3, 2014.
No. 36563-8-III
Ellerbroek v. CHS INC.


       DLI, by orders entered February 2 and 24, 2015, directed CHS to pay Ellerbroek

benefits from October 9, 2014. CHS appealed the February 24 order to the DLI Board on

March 5, 2015. CHS also asked the Board to stay its obligation to pay benefits. On

March 12, counsel for CHS left a message with counsel for Ellerbroek advising him that

CHS would make the payments if the stay was denied and asking if there were any

objections to that approach. Ellerbroek’s attorney did not respond.

       Instead, Ellerbroek requested on March 23 that DLI assess a penalty against CHS

for failing to pay benefits as ordered. On April 8, DLI held its February 24 order in

abeyance. On April 21, DLI held that CHS unreasonably withheld benefits and ordered a

penalty payment to Ellerbroek of $2,955.56. DLI affirmed its February 24 order on May

6; CHS paid Ellerbroek the time loss award on May 15. Three days later, DLI affirmed

its April 21 order. CHS appealed that ruling to the Board.

       The industrial appeals judge entered a proposed decision and order finding that

CHS did not unreasonably delay paying Ellerbroek time loss benefits from October 2014

to February 2015, and reversed the May 6 and May 18 orders. The Board adopted the

proposed decision and order.

       DLI and Ellerbroek appealed to the superior court. The court reversed the Board

and reinstated the penalty against CHS. The court also awarded Ellerbroek $22,596 in

attorney fees.



                                             2
No. 36563-8-III
Ellerbroek v. CHS INC.


       CHS timely appealed to this court. A panel considered the appeal without

conducting argument.

                                        ANALYSIS

       This appeal challenges the imposition of the penalty and the amount of attorney

fees awarded to Ellerbroek; the time loss benefits are not at issue. We address the two

claims in that order.

       Penalty

       CHS and DLI offer competing readings of the statute each agrees governs this

case, RCW 51.52.050(2). CHS contends that it was entitled to withhold payment due to a

reasonable and genuine doubt regarding the payment obligation, while DLI argues the

genuine doubt standard no longer applies. CHS also argues that Ellerbroek should have

been equitably estopped from seeking the penalty since he did not object to the plan

proposed by CHS’s counsel.

       Appellate courts review workers’ compensation appeals in accordance with

ordinary standards governing civil cases. RCW 51.52.140; Rogers v. Dep’t of Labor &

Indus., 151 Wn. App. 174, 180-81, 210 P.3d 355 (2009). Unlike other administrative

appeals, this court reviews the decision of the superior court rather than that of the Board.

Rogers, 151 Wn. App. at 180. This court reviews findings of fact for substantial

evidence and conclusions of law de novo. Id.



                                              3
No. 36563-8-III
Ellerbroek v. CHS INC.


       The construction of a statute is a question of law reviewed de novo. Dep’t of

Labor & Indus. v. Granger, 159 Wn.2d 752, 757, 153 P.3d 839 (2007); Stuckey v. Dep’t

of Labor & Indus., 129 Wn.2d 289, 295, 916 P.2d 399 (1996). The court’s fundamental

objective in interpreting a statute is to ascertain and carry out the legislature’s intent.

Arborwood Idaho, LLC v. City of Kennewick, 151 Wn.2d 359, 367, 89 P.3d 217 (2004).

If the statute’s meaning is plain on its face, the court must give effect to that plain

meaning as an expression of legislative intent. Dep’t of Ecology v. Campbell & Gwinn,

LLC, 146 Wn.2d 1, 9-10, 43 P.3d 4 (2002). Only if a statute remains ambiguous after a

plain meaning analysis may the court resort to external sources or interpretive aids, such

as canons of construction, case law, or legislative history. Jongeward v. BNSF Ry. Co.,

174 Wn.2d 586, 600, 278 P.3d 157 (2012); State ex rel. Citizens Against Tolls v. Murphy,

151 Wn.2d 226, 242-43, 88 P.3d 375 (2004).

       The Industrial Insurance Act, Title 51 RCW, must be “liberally construed for the

purpose of reducing to a minimum the suffering and economic loss arising from injuries

and/or death occurring in the course of employment.” RCW 51.12.010. Accordingly,

“where reasonable minds can differ over what Title 51 RCW provisions mean, in keeping

with the legislation’s fundamental purpose, the benefit of the doubt belongs to the injured

worker.” Cockle v. Dep’t of Labor & Indus., 142 Wn.2d 801, 811, 16 P.3d 583 (2001).

However, “a statutory directive to give a statute a liberal construction does not require us

to do so if doing so would result in a strained or unrealistic interpretation of the statutory

                                               4
No. 36563-8-III
Ellerbroek v. CHS INC.


language.” Senate Republican Campaign Comm’n v. Pub. Disclosure Comm’n, 133

Wn.2d 229, 243, 943 P.2d 1358 (1997).

       The statute in question, with underscored emphasis of provisions particularly

relevant to this appeal, provides in part:

       An order by the department awarding benefits shall become effective and
       benefits due on the date issued. Subject to (b)(i) and (ii) of this subsection,
       if the department order is appealed the order shall not be stayed pending a
       final decision on the merits unless ordered by the board. Upon issuance of
       the order granting the appeal, the board will provide the worker with notice
       concerning the potential of an overpayment of benefits paid pending the
       outcome of the appeal and the requirements for interest on unpaid benefits
       pursuant to RCW 51.52.135. A worker may request that benefits cease
       pending appeal at any time following the employer’s motion for stay or the
       board’s order granting appeal. The request must be submitted in writing to
       the employer, the board, and the department. Any employer may move for
       a stay of the order on appeal, in whole or in part. The motion must be filed
       within fifteen days of the order granting appeal. The board shall conduct an
       expedited review of the claim file provided by the department as it existed
       on the date of the department order. The board shall issue a final decision
       within twenty-five days of the filing of the motion for stay or the order
       granting appeal, whichever is later. The board’s final decision may be
       appealed to superior court in accordance with RCW 51.52.110. The board
       shall grant a motion to stay if the moving party demonstrates that it is more
       likely than not to prevail on the facts as they existed at the time of the order
       on appeal. The board shall not consider the likelihood of recoupment of
       benefits as a basis to grant or deny a motion to stay.

RCW 51.52.050(2)(b) (emphasis added). Subsection (2)(b) was added to the statute by

Laws of 2008, ch. 280, § 1. It has not been amended since its adoption.

       The opening sentence of the paragraph is exceptionally clear—the benefits

become due on the date the award is issued. The statute then provides for rapid review of


                                              5
No. 36563-8-III
Ellerbroek v. CHS INC.


the award on the merits, as well as prompt consideration of a request to stay the award.

However, the statute carefully circumscribes any stay of the award: (1) no stay shall issue

unless ordered by the Board, (2) the merits decision will be expedited, (3) the Board may

only grant a stay upon a showing of likelihood of prevailing, and (4) likelihood of

recoupment is irrelevant to the stay decision. This entire approach is consistent with the

expectation that the award will be paid and that a stay of payment will be provided only

in limited circumstances. There is no ambiguity in the statute. CHS needed to pay

Ellerbroek immediately without regard to its intention to seek a stay. Masco Corp. v.

Suarez, 7 Wn. App. 2d 342, 350, 433 P.3d 824, review denied, 193 Wn.2d 1015 (2019).

       The failure to make the payment authorized the imposition of a penalty. RCW

51.48.017 provides that when “a self-insurer unreasonably delays or refuses to pay

benefits as they become due there shall be paid” a penalty equal to $500 or 25 percent of

the amount owed the employee. The director must determine whether there was an

unreasonable delay or refusal to pay. RCW 51.48.017.

       Division Two of this court interpreted the “unreasonably delays” language to

mean that the employer had to have a “genuine doubt from a legal or medical standpoint

as to who was liable for benefits.” Taylor v. Nalley’s Fine Foods, 119 Wn. App. 919,

926, 83 P.3d 1018 (2014). In turn, Masco recognized that Taylor was issued before the

legislature adopted RCW 51.52.050(2)(b) to require immediate payment of benefits.

7 Wn. App. 2d at 351-52. While determining that the delay at issue was unreasonable,

                                             6
No. 36563-8-III
Ellerbroek v. CHS INC.


the Masco court nonetheless declined to overrule the Taylor test despite the legislative

change rendering liability a nonissue in these circumstances, believing that the test might

still be informative in some instances. Id. at 352, n.6.

       DLI agrees with Masco that the “genuine doubt” test might still be useful where

there has been no Board order, but asks us to “clarify” that the Taylor1 standard is no

longer applicable once an order determining benefits has issued. We agree with DLI that

the Taylor “genuine doubt” standard is inapplicable after the Board has issued an award

of benefits. At that point there is no doubt about the obligation to make the payment.

The Board is still entitled under RCW 51.52.050(2)(b) to stay an award if it believes the

employer is likely to prevail. However, the genuine doubt test is not part of that statute

and has no application once an order determining benefits has issued.

       Whether there may be other instances in which the “genuine doubt” test remains

vital is a question we leave to another day. We simply conclude that a self-insured

employer who delays payment while pursuing a stay of its obligation “unreasonably

delays” payment for purposes of the penalty provision, RCW 51.48.017.




       1
         Taylor adopted the genuine doubt test from a standard used by DLI in an
authoritative opinion, In re Madrid, No. 860224-A, 1987 WL 61383 (Wash. Bd. of Indus.
Ins. Appeals Sept. 4, 1987). We reference the appellate cases instead of the DLI
authority.

                                              7
No. 36563-8-III
Ellerbroek v. CHS INC.


       CHS also argues that Ellerbroek should be equitably estopped from pursuing the

penalty because he did not object to the plan to await the stay ruling before issuing

payment. He was under no obligation to waive his statutory right to payment.

       The elements of equitable estoppel are: (1) a party’s admission, statement
       or act inconsistent with its later claim; (2) action by another party in
       reliance on the first party’s act, statement or admission; and (3) injury that
       would result to the relying party from allowing the first party to contradict
       or repudiate the prior act, statement or admission.

Kramarevcky v. Dep’t of Soc. & Health Servs., 122 Wn.2d 738, 743, 863 P.2d 535 (1993).

“In addition to satisfying each of these elements, the party asserting the doctrine must be

free from fault in the transaction at issue.” Id. at 743 n.1. Silence can constitute

acquiescence when a party would be expected to speak to protect its interests. Peckham v.

Milroy, 104 Wn. App. 887, 892, 17 P.3d 1256 (2001). A party may not assert estoppel to

enforce an agreement that is contrary to a statute and its policy. State v. Nw. Magnesite

Co., 28 Wn.2d 1, 26, 182 P.2d 643 (1947).

       There is no basis for applying estoppel in this case. CHS left a message advising

Ellerbroek of its plans and asked if there was any objection. There is no indication that

CHS relied on the failure to respond, nor would we credit the lack of response if CHS had

claimed to do so. Ellerbroek’s right to receive payment was protected by statute, so he

should not have been expected to voice an objection in order to safeguard his interests.




                                              8
No. 36563-8-III
Ellerbroek v. CHS INC.


Additionally, estoppel cannot be used to enforce the alleged agreement because it is

directly contrary to CHS’ statutory obligations.

         Accordingly, the estoppel argument is without merit. We affirm the penalty

award.

         A majority of the panel having determined that only the foregoing portion of this

opinion will be printed in the Washington Appellate Reports and that the remainder,

having no precedential value, shall be filed for public record pursuant to RCW 2.06.040,

it is so ordered.

         Attorney Fees

         CHS next argues that the amount of attorney fees awarded by the trial court was

unreasonable, while Ellerbroek requests fees on appeal. We affirm the award and grant

Ellerbroek his fees in this court.

         Reasonable attorney fees are available to an injured worker in accordance with

RCW 51.52.130. Brand v. Dep’t of Labor & Indus., 139 Wn.2d 659, 665-66, 989 P.2d

1111 (1999). The trial court is allowed to apply the lodestar principle to an award under

this statute. Id. at 666. We review the fee award for abuse of discretion. Id. at 665.

Discretion is abused when it is exercised on untenable grounds or for untenable reasons.

State ex rel. Carroll v. Junker, 79 Wn.2d 12, 26, 482 P.2d 775 (1971).

         The essence of the lodestar methodology is the initial formula: a reasonable hourly

rate for a reasonable number of hours worked. Brand, 139 Wn.2d at 666. Trial courts

                                              9
No. 36563-8-III
Ellerbroek v. CHS INC.


must assess both the reasonableness of the hourly fee as well as the number of hours

expended on the project. Id. The attorney fee award to the employee is not limited

merely to those arguments on which the employee prevailed. Id. at 669.

       Although not challenging Ellerbroek’s counsel’s hourly rate, CHS challenges the

court’s award of fees unrelated to the penalty issue, the 20 hours spent on briefing in the

trial court, time billed for reading a letter, Ellerbroek’s alleged creation of the penalty

issue by not responding to the message left by CHS’s counsel, and the court’s use of a 1.2

multiplier. Since this portion of the opinion is nonprecedential and the trial court’s

rulings all were tenable, we answer these arguments summarily.

       The court was permitted to award fees for all issues presented. Id. The court

considered and trimmed the time requested by counsel in favor of an amount it

considered reasonable. It was not unreasonable to award 15 minutes for reading and

considering a letter received from the opposing side. As discussed previously, Ellerbroek

was under no obligation to remind CHS of its statutory obligation to pay him. Finally,

the 1.2 multiplier was a modest one considering the novelty of the argument has led two

appellate courts to publish their conclusions on the topic. The trial court’s attorney fee

award is affirmed.

       Finally, we grant Ellerbroek’s request for reasonable attorney fees provided he

timely complies with RAP 18.1(d). Our commissioner will consider any challenges to



                                              10
No. 36563-8-III
Ellerbroek v. CHS INC.


the request and ascertain there is no unnecessary duplication of fees given the briefing in

the trial court.

       Affirmed.


                                              _________________________________
                                                      Korsmo, J.
WE CONCUR:



_________________________________
      Fearing, J.



_________________________________
      Pennell, C.J.




                                            11